Citation Nr: 1705575	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-46 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder (major).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for left ear hearing loss with a noncompensable rating and granted service connection for degenerative joint disease of the right shoulder with 10 percent disability rating, effective September 1, 2005, the day following separation from service.  The Veteran timely appealed the initial ratings assigned.

In a March 2007 rating decision, the RO acknowledged a clear and unmistakable error in the November 2005 rating decision for failing to grant service connection for right ear hearing loss and granted service connection for bilateral hearing loss with a noncompensable rating effective September 2005.  In a February 2015 rating decision, the RO granted a 20 percent disability rating for degenerative joint disease of the right shoulder, also effective September 1, 2005.

In February 2016, the Board remanded the claims for additional development.  For the reasons indicated below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's original claim encompassed service connection for chondromalacia of the patella with tendonitis of the right knee and service connection for right ankle sprain.  In an October 2016 rating decision, service connection was granted for chondromalacia of the patella with tendonitis of the right knee and a 10 percent disability rating was assigned.  Additionally, in the same rating decision, service connection for right ankle sprain was granted and a 0 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with either decision; said matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issue of entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Audiometric testing has revealed hearing acuity no worse than a Level I in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.

As noted above, the claim for a higher rating for bilateral hearing loss arise from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and affording him multiple VA examinations.  For the reasons indicated below, those examinations and addenda to these examinations are adequate to decide the claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claim for a higher initial rating for bilateral hearing loss.

II. Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

The Veteran generally contends that the severity of his bilateral hearing loss warrants a higher rating.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for a higher initial rating for bilateral hearing loss must be denied.

A February 2011 VA examiner noted that speech discrimination testing, using the Maryland CNC Word List, revealed speech recognition ability of 20 percent in each ear.  However, a March 2015 addendum opinion opined that the audiologist must have made an error in recording the speech discrimination score and that "the audiogram shows 100 [percent] for the right ear and 94 [percent] for the left ear."  In the February 2016 remand, the Board found that the AOJ should obtain a copy of the January 2011 audiogram to establish the proper speech discrimination score at the time.  The September 2016 addendum opinion noted that the speech discrimination scores from February 2011 were recorded incorrectly.  The September 2016 audiologist reviewed the February 2011 audiogram and found the March 2015 addendum opinion properly recorded the February 2011 speech discrimination score to be 100 percent in the right ear and 94 percent in the left ear.  The AOJ thus complied with the Board's remand instructions in this regard.

The Board also instructed that the Veteran be afforded a new VA examination and one was conducted in August 2016.  The August 2016 VA examiner noted that speech discrimination testing, using the Maryland CNC Word List, revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

On audiometric testing, the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
10
15
13
LEFT
10
10
20
35
19

Applying the method for evaluating hearing loss to the testing results reveals a Level I hearing in the right ear and a Level I hearing in the left ear according to Table VI.  Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to compensable disability rating for bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

In this regard, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Based on the application of the criteria to the audiometric findings above, the Board finds that the record presents no basis for assignment of a compensable disability rating for the Veteran's bilateral hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid. The Court also addressed the requirements for an adequate VA audiological examination report. The Court upheld VA's policy of conducting audiometry testing in a sound controlled room. The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the February 2011 VA examination report, the examiner indicated that the disability was annoying to the Veteran and in the August 2016 VA examination report the examiner elaborated that the Veteran had difficulty understanding conversation.  This complied with the requirements of Martinak.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

As to the Veteran's hearing loss, he has not indicated that he experiences symptoms that are not contemplated by the criteria to include the speech recognition scores or that these symptoms interfere with his employment.  As noted, on the August 2016 VA examination, the Veteran indicated he had difficulty understanding conversation.  Such difficulty is contemplated by the speech recognition scores in the hearing loss criteria.  The Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that his symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Veteran did not indicate that the hearing loss rendered him unemployable, and the issue of entitlement to a TDIU has therefore not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial compensable rating for a bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

With respect to the claim for initial rating in excess of 20 percent for degenerative joint disease of the right shoulder (major) claim, the Board has reviewed the claims file, and determined that additional development is warranted.  

The Veteran claims entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder (major).  Specifically, he claims to have increased pain in his shoulder.  He was afforded VA examinations in February 2011 and August 2016 to determine the nature and severity of his right shoulder disability.  However, neither examination complies with Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing.  Id.

In light of Correia, the Board finds the February 2011 and August 2016 examination reports are inadequate because they do not include each of the above range of motion measurements.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is therefore warranted to provide the Veteran a new VA examination to determine the present level of disability in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, to include records from Birmingham, Alabama VA Medical Center (BVAMC) which have not already been associated with the claims file. 

2. After the AOJ has obtained all of the Veteran's medical records, and only after they have been included in the claims folder, the AOJ should schedule the Veteran for a new VA examination to determine the severity of the degenerative joint disease of the right shoulder.  The examination should be accomplished by an appropriate examiner with appropriate expertise. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from degenerative joint disease of the right shoulder and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire.

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Additionally, range of motion should again be tested for the opposite undamaged joint.  If this testing cannot be done, the examiner should clearly explain why this is so.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

3. If any benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


